Hand-Delivered

eo FILED

vad =

UNITED STATES DISTRICT COURT:

= CHARLOTTE, NC

WESTERN DISTRICT OF NORTH CAROLINA MAY 12 2020

CHARLOTTE DIVISION

CASE NO.: 3:19-cv-00681-FDW-DSC  -- US DISTRICT COURT

(ial

v= eit.

EL

WESTERN DISTRICT OF NC

KIM C. GREEN
Plaintiff,

VS.

MIDLAND CREDIT MANAGEMENT, INC.,

Defendants.

 

 

CORRECTED ORIGINAL COMPLAINT FOR VIOLATIONS OF THE FDCPA

Plaintiff Kim C. Green in the above — entitled and numbered cause, and files this

Corrected Original Complaint for the violations of the FDCPA as follows:

Il. JURISDICTION AND REVIEW. ....... ccc ccte eee enene en eanee eens
TIT. PARTIES... ccc cece cece eee enn e ene nent nena ne ee nena eeneaeens

TV. FDCPA CLAIMS... ccc cece cece een e rere enero ene ee nena eae n ea eae
VI. COUNT 1— VIOLATIONS OF THE FDCPA..........c eee gpeeeenen

VI. COUNT II — VIOLATIONS OF THE NCCAA... ce ee cece renee

VII. COUNT IIf—- VIOLATIONS OF THE NCDCA...........cccc ee ee ee ee ences

Plaintiff Corrected Original Complaint cover letter Page | of I

page |
page 2
page 2
page 2
page 3
page 4
page 4

page 6

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 1of 8

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
3:19-cv-00681-GCM

KIM C, GREEN

Plaintiff,
vs.
TRAIL BY JURY DEMANDED
MIDLAND CREDIT MANAGEMENT, INC.

Defendants.

 

 

CORRECTED ORIGINAL COMPLAINT FOR VIOLATIONS OF THE FDCPA

Plaintiff Kim C. Green previously filed this Complaint with the Court and misstated that
it was the First Amended Complaint instead of the Original Complaint. Plaintiff misstated the
applicable North Carolina Statue. Instead of “North Carolina Fair Debt Collection Practices Act”
(NCDCPA), it is the “North Carolina Collections Agency Act” (NCCAA). Ms. Green adds the
“North Carolina Debt Collection Act” (NCDCA) to her Corrected Original Complaint and states
as follows:

I, NATURE OF ACTION

1, Ms. Green bring this action for the illegal practices of the Defendant Midland Credit
Management, Inc. (Midland), for using false, deceptive, and misleading practices, and
other illegal collection communications in connection with communicating with a third
party in its attempts to collect an alleged defaulted consumer debt. Midland is in violation
of the federal Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq.,
N.C.GS. § 58-70 et seq., titled “North Carolina Collection Agency Act” (NCCAA) and

N.C.GS. § 75-50 ef seq., titled the “North Carolina Debt Collection Act” (NCDCA), all

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 1 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 2 of 8

 

 

 
of which prohibit debt collectors and collection agencies from engaging in abusive,
deceptive, and unfair practices in attempting to collect upon consumer debt.

Il. JURISDICTION AND VENUE

2. This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

3. The occurrences which give rise to this action occurred in Union County, North Carolina.

4, Venue is proper in the Western District of North Carolina Division to 28 U.S.C.
§1391(b).

Ill. PARTIES

5. Plaintiff, Kim C. Green (Green), is a natural person who resides in Union County, in the
State of North Carolina.

6. Defendant, Midland Credit Management, Inc., (Midland) a debt collection company with
principal office at 3111 Camino Del Rio North, Suite 103, San Diego, CA 92108.

7. Midland is a debt collector who is in the business of collecting debts using
instrumentality of interstate commerce and mail that regularly collects or attempts to
collect debts owed, or alleged to be owed, due another.

8. Midland has applied for and has been granted licenses to operate as a collection agency
by the North Carolina Department of Insurance, and has been issued the permit numbers
101659, 4182, 4250, 3777, 111895, 112039, 113170, 113236 and 112678.

9, Midland is in the business of collecting consumer debts using instrumentality of interstate
commerce and mail that regularly collects or attempts to collect consumer debts owed, or
alleged to be owed, due another.

IV. FDCPA CLAIMS
10. ‘Ms. Green is a “consumer” as defined by 15 U.S.C. § 1692a(c);
Corrected Original Complaint Kim Green vs. Midland Credit Management Page 2 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 3 of 8

 
11. Midland is a “debt collector” as defined by 15 U.S.C. § 1692a(6) meaning any person
who uses any instrumentality of interstate commerce or mails in any business the
principal purpose of which is the collection of any debts, or who regularly collects or
attempt to collect, directly or indirectly, debts owed or due or asserted to be owed or due
another;

12. That the alleged debt, which is the subject matter is a consumer “debt” meaning any
obligation or alleged obligation of a consumer to pay money arising out of a transaction
in which the money, property, insurance, or services which are the subject of the
transaction ate primarily for personal, family, or household purposes, whether or not such
obligation has been reduced to judgment as defined by 15 U.S.C.§ 1692a(5);

13. The “communication” meaning the conveying of information regarding a debt directly or
indirectly to any person through any medium is that term as is defined by the 15 U.S.C.§
1692a(2);

14. Midland illegally engaged in communication with Brian Green, a third party on his cell
phone at 201.873.2037 as defined in 15 U.S.C. § 1692c(b).

V. FACTUAL ALLEGATIONS

15. On December 2nd, 2019, Ms. Green was informed by Brian Green a third party that he
received a telephone call to his wireless phone number 201.873.2037 at 2:59 p.m. until
3:09 p.m., which was originated presumably from a land line or an audio dialer from a
No Caller ID phone number. The unknown number was used by a representative name
Kim of Midland to communicate a consumer allege debt from a third party.

16. At no time has Ms. Green given her express consent, written or otherwise, to Midland to

call Brian Green, a third party’s cell phone number.

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 3 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 4 of 8

 
17. | Midland discussed Ms. Green’s personal, confidential, and financial information with a
Brian Green, a third party in an attempt to collect an alleged ‘consumer debt.

18. Midland illegally communicated by calling Brian Green’s cell phone, a third party in
connection with the collection of a defaulted alleged debt other than the consumer.

VI. FIRST CAUSE OF ACTION
COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692 et seq.

19. Ms. Green incorporates by reference all of the above paragraphs of this Corrected
Original Complaint as though fully stated herein.

20. Midland violated 15 U.S.C. § 1692c(b) by communicating with Brian Green, a third party
other than the consumer.

21. Under 15 U.S.C. § 1692k(a)2)(A), Midland’s violation of the FDCPA renders them
liable to Ms. Green includes, but not limited to statutory damages, costs, and reasonable
attorney’s fees.

PRAYER FOR RELIEF
WHEREFORE, Ms. Green prays this Court:
a) Declare that Midland’s actions violated the FDCPA;
b) Enter judgment in favor of Ms. Green for statutory damages of $1,000.00 under
15 U.S.C. §1692k(a)(2)(A);
¢) Grant such further relief as deemed just.

Vil. SECOND CAUSE OF ACTION
COUNT II
VIOLATIONS OF THE NORTH CAROLINA COLLECTION AGENCY ACT
ACT, N.C. Gen.Stat. § 58-70, et seq.

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 4 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 5of 8

 
22,

23.

24,

25.

26.

27,

Ms. Green re-alleges and incorporates by reference the allegations in paragraphs 15-22 of
this Corrected Original Complaint.
Ms. Green is a “person” as the term is defined by N.C. Gen.Stat. § 58-70-6(4).
Ms. Green is a “consumer” and a non-debtor as the term is defined by N.C. Gen.Stat. §
58-90-(2)
Midland is a “debt collector” and/or “collection agency” engaged in the act and/or
practice of debt collection as defined by N.C. Gen.Stat. §§ 58-70-15, and 58-70-90(1).
Midland violated N.C. Gen.Stat. § 58-70-110 in its deceptive representation by calling
Brian Green’s cell phone at 201.873.2037 in an attempt to “obtain information
concerning a consumer by any fraudulent, deceptive or misleading representation.”
Under N.C. Gen.Stat. § 58-70-130(b), Midland’s violation of the NCCAA renders them
liable to Ms. Green includes, but not limited to statutory damages, costs, and reasonable
attorney’s fees. |

PRAYER FOR RELIEF
WHEREFORE, Ms. Green prays this Court:

a) Declare that Midland’s actions violated the NCCAA;

b) Enter judgment in favor of Ms. Green for each and every violation of the NCCAA
by Midland. Ms. Green is entitled to statutory damages for each violation in an
amount not less than five hundred dollars ($500.00) nor greater than four
thousand dollars ($4,000.00), and their reasonable attorneys’ fees and costs
expended in prosecuting this action under N.C. Gen.Stat. § 58-70-130(b);

c) An award of statutory and actual damages for an amount to be determined by the

Court on Motion or at trial;

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 5 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 6 of 8

 
28.

29.

30.

31.

d) Grant such further relief as deemed just.

VIU. THIRD CAUSE OF ACTION
COUNT III
VIOLATION OF THE NORTH CAROLINA DEBT COLLECTION ACT
N.C. Gen.Stat. § 75-50, et seq.

Ms. Green re-alleges and incorporates by reference the allegations in paragraphs 15-28 of
this Corrected Original Complaint;

Midland is a debt collector as defined by N.C. G.S. § 75-50(3);

Midland violated N.C. G.S. § 75-54 by communicating with Brian Green, a third party in

an “attempt to collect a debt or obtain information concerning a consumer by any fraudulent,

deceptive or misleading representation;”

Under N.C. G.S. § 75-56(b) Midland’s violation of the NCDCA renders them liable to

Ms. Green includes, but not limited to statutory damages, costs, and attorney's fees.

PRAYER FOR RELIEF
WHEREFORE, Ms. Green prays that this Court:

a) Declare that Midland’s actions violated the NCDCA;

b) Enter judgment in favor of Ms. Green for each and every violation of the NCDCA
by Midland. Ms. Green is entitled to statutory damages for each violation in an
amount not less than five hundred dollars ($500.00) nor greater than four
thousand dollars ($4,000.00), and their reasonable attorneys’ fees and costs
expended in prosecuting this action under the N.C. Gen.Stat. § 75-56(b);

c) An award of statutory and actual damages for an amount to be determined by the

Court on Motion or at trial;

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 6 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 7 of 8

 

 
d) Grant such further relief as deemed just.
DEMAND FOR TRIAL BY JURY

Ms. Green hereby demands a trial by jury of all issues so triable as a matter of law.

Dated: May 12, 2020

Respectfully Submitted,

Gao OC foe

Kim C, Gree

113 Indian Trail Road N, Suite 280
Indian Trial, NC 28079
201.967.5973
kimcegreen@gmail.com

 

Corrected Original Complaint Kim Green vs. Midland Credit Management Page 7 of 7

Case 3:19-cv-00681-GCM Document 8 Filed 05/12/20 Page 8 of 8

 
